 



Exhibit 10.40
***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4) and 240.24b-2
GM-CSF License Agreement
     This GM-CSF License Agreement (the “Agreement”) is made and entered into
effective as of November 21, 2005 (the “Effective Date”), by and between
Micromet AG, having its principal offices at Staffelseestrasse 2, 81477 Munich,
Germany (“Micromet”), and Enzon Pharmaceuticals, Inc., having its principal
offices at 685 Route 202/206, Bridgewater, New Jersey 08807, USA (“Enzon”).
Micromet and Enzon each may be referred to herein individually as a “Party,” or
collectively as the “Parties.”
     Whereas, on the Effective Date the Parties have terminated that certain
Collaboration Agreement, dated as of April 9, 2002, as amended on June 28, 2004
(the “Collaboration Agreement”);
     Whereas, the Parties performed certain research activities under the GM-CSF
Program, as defined below, pursuant to the Collaboration Agreement;
     Whereas, the Parties desire to reallocate the rights and responsibilities
of the Parties with respect to further research and development of the GM-CSF
Target (as defined below);
     Now, therefore, in consideration of the foregoing premises and the mutual
promises and covenants contained herein and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties, intending to be legally bound, do hereby agree as follows:
1. Definitions
     When used in this Agreement, capitalized terms will have the meanings as
defined below and throughout the Agreement. Unless the context indicates
otherwise, the singular will include the plural and the plural will include the
singular. Any references herein to the Collaboration Agreement, including
definitions defined by reference, will be construed as referring to the
Collaboration Agreement as it existed immediately prior to its termination on
the Effective Date.
     1.1 “Affiliate” means a legal entity that, directly or indirectly, through
one or more intermediaries, controls, is controlled by, or is under common
control with a Party. For purposes of this definition only, “control” and, with
correlative meanings, the terms “controlled by” and “under common control with”
means (a) the possession, directly or indirectly, of the power to direct the
management or policies of a legal entity, whether through the ownership of
voting securities or by contract relating to voting rights or corporate
governance, or (b) the ownership, directly or indirectly, of more than 50% of
the voting securities or other ownership interest of a legal entity; provided
that, if local law restricts foreign ownership, control will be established by
direct or indirect ownership of the maximum ownership percentage that may, under
such local law, be owned by foreign interests.

 



--------------------------------------------------------------------------------



 



     1.2 “Antibody” means a molecule or gene encoding such a molecule comprising
or containing at least one immunoglobulin variable domain or parts of such
domain or any existing or future fragments, variants, modifications or antibody
derivatives thereof.
     1.3 “Antibody Product” means any composition or formulation consisting of
or comprising one or more Antibodies (other than Single Chain Antibodies) that
is under development, approved or used for the diagnosis, prophylaxis or
treatment of human or non-human diseases or conditions.
     1.4 “Antigen” means any structure with binding affinity to antibody
variable domains.
     1.5 “BiTE Product” means any composition or formulation consisting of or
comprising a bi-specific Single Chain Antibody expressed as a single polypeptide
chain, binding to T-cells.
     1.6 “BLA” means a Biologics License Application, as defined in the U.S.
Federal Food, Drug, and Cosmetics Act, as amended, and the regulations
promulgated thereunder, or a foreign equivalent to such application.
     1.7 “Collaboration Agreement” has the meaning set forth in the recitals of
this Agreement.
     1.8 “Commercialization” means the marketing, promotion, advertising,
selling or distribution of a pharmaceutical product in a country after marketing
approval has been obtained in such country for such product. The term
“Commercialize” has a correlative meaning.
     1.9 “Commercialization Partner” means a Third Party that is a party to a
Product License Agreement.
     1.10 “Controlled” means, with respect to any Know-How, Patent, or other
intellectual property right, possession of the right, whether directly or
indirectly, and whether by ownership, license or otherwise, to assign, or grant
a license, sublicense or other right to or under, such Know-How, Patent or right
as provided for herein without violating the terms of any agreement or other
arrangements with any Third Party.
     1.11 “Curis Cross-License Agreements” means those certain cross-license
agreements dated as of November 23, 1993, between Enzon and Creative
BioMolecules, Inc., with respect to which Curis, Inc. was the assignee of
Creative BioMolecules, Inc., and with respect to which Micromet was the assignee
of Curis, Inc.
     1.12 “Enzon GM-CSF Know-How” means any and all Know-How in the Control or
possession of Enzon or its Affiliates that was generated under the GM-CSF
Program and that relates to the research and development of pharmaceutical
products binding to the GM-CSF Target.
     1.13 “Enzon Collaboration Patents” has the meaning as defined in the
Collaboration Agreement (which definition is hereby incorporated herein by
reference).

2



--------------------------------------------------------------------------------



 



     1.14 “Enzon Licensed Patents” means those Patents now owned by or licensed
to Enzon which were the subject of a nonexclusive license to Micromet, as
ultimate assignee of Creative BioMolecules, Inc., pursuant to the Curis
Cross-License Agreements, including without limitation those Patents identified
in Appendix A hereto.
     1.15 “Enzon Licensed Technology” means the Enzon Licensed Patents, Enzon
Collaboration Patents and the Enzon GM-CSF Know-How.
     1.16 “Exploit” or “Exploitation” means to make, have made, import, use,
sell, offer for sale, or otherwise dispose of a product, including all
discovery, research, development, registration, modification, enhancement,
improvement, manufacture, storage, formulation, exportation, transportation,
distribution, promotion and marketing activities related thereto.
     1.17 “GM-CSF Program” means the program of research relating to the GM-CSF
Target undertaken pursuant to the Collaboration Agreement.
     1.18 “GM-CSF Target” means the whole or part of the human granulocyte
macrophage-colony stimulating factor identified by the SWISS-PROT entry name
CSF2_HUMAN and accession number P04141.
     1.19 “Industrial SCA Product” means any composition or formulation
consisting of or comprising one or more Single Chain Antibodies intended for any
use other than for research or diagnosis, prophylaxis, or treatment of disease
or conditions in humans and other animals.
     1.20 “Know-How” means (a) any scientific or technical information, results
and data of any type whatsoever, in any tangible or intangible form whatsoever,
including databases, practices, methods, techniques, specifications,
formulations, formulae, knowledge, know-how, skill, experience, test data
including pharmacological, medicinal chemistry, biological, chemical,
biochemical, toxicological and clinical test data, analytical and quality
control data, stability data, studies and procedures, and manufacturing process
and development information, results and data, and (b) any biological, chemical,
or physical materials.
     1.21 “Licensed Antibody” means any Antibody (including Single Chain
Antibodies) that binds to the GM-CSF Target and: (i) is identified by or on
behalf of Micromet through the use of any Enzon Licensed Technology, or (ii) the
composition, manufacture, use or sale of which is embraced by any Enzon Licensed
Technology.
     1.22 “Licensed Product” means any Antibody Product, SCA Product, Non-Human
SCA Product, Research Product, Industrial SCA Product, or BiTE Product that
consists of, comprises or contains a Licensed Antibody.
     1.23 “Losses” means all losses, damages, liabilities, costs and expenses
(including reasonable attorneys’ fees and expenses) in connection with any and
all liability suits, investigations, claims or demands.
     1.24 “Net Sales” has the meaning assigned to it in Appendix C.

3



--------------------------------------------------------------------------------



 



     1.25 “Non-Human SCA Product” means any composition or formulation
consisting of or comprising one or more Single Chain Antibodies under
development, approved or used for the diagnosis, prophylaxis or treatment of
non-human diseases or conditions, but excluding any BiTE Products.
     1.26 “Other Patents” means any Patents Controlled by Enzon as of the
Effective Date as well as any Patents claiming inventions first conceived or
reduced to practice by or on behalf of Enzon or its respective Affiliates as of
the Effective Date or first filed within [***] thereafter, but excluding any
Patent that is (i) a Collaboration Patent, or (ii) an Enzon Licensed Patent. For
the avoidance of doubt, “Other Patents” excludes any Patents Controlled at the
time of a Change of Control by a Third Party that is a party in the transaction
resulting in a Change of Control of Enzon. “Change of Control” means the sale of
more than [***]% of Enzon’s voting stock or more than [***]% of Enzon’s assets
(on the basis of their book value) to a Third Party or group of Third Parties
acting in concert, or a swap, contribution or merger including within the
meaning of the Law on the Transformation of Companies (Umwandlungsgesetz) in
respect of which more than [***]% of Enzon’s voting stock.
     1.27 “Patents” means (a) all patents and patent applications in any country
or supranational jurisdiction, and (b) any substitutions, divisions,
continuations, continuations-in-part, reissues, renewals, registrations,
confirmations, re-examinations, extensions, supplementary protection
certificates and the like, and any provisional applications, of any such patents
or patent applications.
     1.28 “Product License Agreement” means any agreement between Micromet and a
Third Party under which such Third Party is granted the right to Commercialize a
Licensed Product.
     1.29 “Research Product” means a product consisting of, comprising or
containing one or more Single Chain Antibodies used for research purposes and
not for the diagnosis, prophylaxis or treatment of human or non-human diseases
or conditions.
     1.30 “Royalty Term” has the meaning ascribed to it in Section 3.1.
     1.31 “SCA Product” means any composition or formulation consisting of or
comprising one or more Single Chain Antibodies that is under development,
approved or used for the diagnosis, prophylaxis or treatment of human diseases
or conditions, but excluding any BiTE Product.
     1.32 “Single Chain Antibody” means a single chain polypeptide having
binding affinity for an Antigen and a defined amino acid sequence whereby such
polypeptide comprises (i) a first polypeptide segment having a light chain
variable region, (ii) a second polypeptide having a heavy chain variable region,
and (iii) at least one peptide linker linking the first and second polypeptides
into a single chain polypeptide.
     1.33 “Term” has the meaning assigned to it in section 7.1.
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

4



--------------------------------------------------------------------------------



 



     1.34 “Therapeutic SCA Product” means an SCA Product under development or
approved for the treatment or prophylaxis of human diseases or conditions.
     1.35 “Third Party” means any party other than Micromet, Enzon or their
respective Affiliates.
     1.36 “Valid Claim” means (a) any claim of an issued and unexpired patent
within the Enzon Licensed Patents which has not been held unenforceable or
invalid by a court or other governmental agency of competent jurisdiction in an
unappealed or unappealable decision, and which has not been disclaimed or
admitted to be invalid or unenforceable through reissue or otherwise, or (b) a
pending claim in a pending patent application within the Enzon Licensed Patents.
Notwithstanding clause (b) above, in the event that a pending claim in a pending
patent application does not issue as a valid and enforceable claim in an issued
patent within [***] years after the earliest date from which such patent
application claims priority, such a pending claim will not be a Valid Claim,
unless and until such pending claim subsequently issues as a valid and
enforceable claim in an issued patent, in which case such claim will be
reinstated and be deemed to be a Valid Claim as of the date of issuance of such
patent.
2. Grant Of License
     2.1 License Grant.
          2.1.1 Enzon hereby grants to Micromet an exclusive, worldwide,
royalty-bearing (as set forth in section 3.1) license under the Enzon Licensed
Technology to Exploit Licensed Products.
          2.1.2 Enzon hereby grants to Micromet a worldwide, non-exclusive,
fully paid-up, royalty-free, perpetual, irrevocable and non-terminable license
under the PEG Collaboration Patents (as defined in the Collaboration Agreement,
which definition is hereby incorporated in this Agreement by reference), with
the right to grant and authorize the grant of sublicenses, to Exploit Licensed
Products.
          2.1.3 The licenses set forth in this section 2.1 shall be subject to
the field limitations set forth on Appendix B.
          2.1.4 Freedom to Operate. Enzon hereby grants Micromet a worldwide,
royalty-free, non-exclusive license under its Other Patents, with the right to
grant and authorize the grant of sublicenses, to Exploit Licensed Products.
     2.2 Amending Field Limitations. The field limitations listed in Appendix B
set forth the understanding of the Parties as of the Effective Date regarding
the scope of such limitations arising from license agreements under which
licenses to Patents within the Enzon Licensed Patents were granted to Third
Parties prior to the Effective Date. Upon request of a Party, the Parties will
amend Appendix B as necessary to include additional or different limitations of
which the requesting Party in good faith was unaware as of the Effective Date.
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

5



--------------------------------------------------------------------------------



 



Furthermore, upon expiration or termination of a license agreement that was the
basis of a limitation listed in Appendix B, such limitation will be deemed
stricken from Appendix B as of the date of such expiration or termination.
     2.3 Technology Transfer. Enzon will provide or make available to Micromet
any Enzon GM-CSF Know-How or other materials or data relating to the GM-CSF
Program that exist as of the Effective Date and that are necessary or useful for
the development of Licensed Products, as reasonably requested by Micromet. Enzon
will transfer such materials in accordance with procedures agreed upon by the
Parties.
     2.4 Exclusivity. Enzon hereby covenants during the [***]year period
commencing on the Effective Date not to commence or perform, itself or with or
through an Affiliate or any Third Party, any research program or other
activities directed at identifying, developing or commercializing any Antibody
(including Single Chain Antibodies) that binds to the GM-CSF Target.
3. Financial Terms
     3.1 Royalty on Net Sales. Micromet will pay to Enzon a royalty equal to
[***]% of Net Sales of Licensed Products. The term of such royalty payment
obligation (the “Royalty Term”) will commence as of the first commercial sale of
a Licensed Product by Micromet, its Affiliates or sublicensees in a particular
country and will expire, on a country-by-country basis, [***] years after such
first commercial sale. Such royalty will be due within [***] ([***]) days
following the end of each calendar quarter during which Net Sales occurred or,
if later, within [***] ([***]) days after receipt of the royalty payment with
respect to such Net Sales from a sublicensee.
     3.2 Payment Terms.
          3.2.1 Reporting. On or before January 30 of each year during the Term
until the first receipt of Net Sales, Micromet will provide to Enzon a written
annual report on the development activities undertaken by Micromet with respect
to Licensed Products. Micromet will inform Enzon in writing upon the first
receipt of any amount of Net Sales. After the first receipt of Net Sales,
Micromet will provide together with the payment of the royalty (but in no event
later than [***] after each calendar quarter during which Net Sales accrued) a
written report showing the gross revenues and the calculation of Net Sales. In
addition, each such report will include information on revenues and expenses in
such detail as may be reasonably required to determine the accuracy of such
calculation, including information on costs deducted from revenues in the
calculation of Net Sales.
          3.2.2 Payment Method. All amounts due hereunder will be paid in U.S.
Dollars by wire transfer in immediately available funds to an account designated
by Enzon. Any payments or portions thereof due hereunder which are not paid on
the date such payments are due under this Agreement will bear interest at the
lower of (i) [***]% over the overnight LIBOR
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

6



--------------------------------------------------------------------------------



 



rate in effect on the due date, and (ii) the maximum rate permitted by law,
calculated on the number of days such payment is delinquent, compounded monthly.
          3.2.3 Currency Conversion. For any currency conversion required in
connection with any payment hereunder, such conversion will be made at the
prevailing commercial rate of exchange for purchasing the currency into which an
amount is to be converted as publicly announced by Citibank N.A. (or its
successor) in New York on the last business day of the calendar quarter to which
such payments relate. The calculation of Net Sales will be made in accordance
with Micromet’s standard accounting procedures applied by Micromet in its
operations.
          3.2.4 Records Retention. Micromet will maintain complete and accurate
books, records and accounts in sufficient detail to confirm the accuracy of any
payments required hereunder, which books, records and accounts will be retained
by Micromet until [***] years after the end of the period to which such books,
records and accounts pertain.
          3.2.5 Audit. Enzon will have the right to have an independent
certified public accounting firm of internationally recognized standing,
reasonably acceptable to Micromet, to have access during normal business hours,
and upon reasonable prior written notice, to such of the records of Micromet as
may be reasonably necessary to verify the accuracy of amounts reported and
payments required hereunder (“Payment Information”) for any calendar quarter
ending not more than 36 months prior to the date of such request; provided,
however, that Enzon will not have the right to conduct more than [***]. The
accounting firm will disclose to both Parties whether such Payment Information
is correct or incorrect and the specific details concerning any discrepancies.
Enzon will bear all costs of such audit, unless the audit reveals an
underpayment of more than [***]% of the amount paid, in which case Micromet will
bear the cost of the audit.
          3.2.6 Payment of Additional Amounts. If, based on the results of any
audit, additional payments are owed by Micromet under this Agreement, then
Micromet will make such additional payments promptly after the accounting firm’s
written report is delivered to both Parties. If, based on the results of any
audit, payments made pursuant to section 3.1 exceeded payments indicated by the
audit as being due thereunder, such excess will be credited against future
amounts owed by Micromet under section 3.1.
          3.2.7 Confidentiality. Enzon will treat all information subject to
review under this section 3.2 in accordance with the confidentiality provisions
of section 6 and will cause its accounting firm to enter into a reasonably
acceptable confidentiality agreement with Micromet obligating such firm to
maintain all such financial information in confidence pursuant to such
confidentiality agreement.
4. Filing, Prosecution and Maintenance of Patent Rights
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

7



--------------------------------------------------------------------------------



 



     4.1 Responsibility. Enzon will be solely responsible and bear all costs for
the preparation, filing, prosecution and maintenance of the Enzon Licensed
Patents in its sole and absolute discretion.
     4.2 Enforcement. Enzon will be solely responsible and bear all costs for
(and enjoy all recovery from) any inter partes actions concerning the Enzon
Licensed Patents, including but not limited to reexaminations, oppositions,
interferences, and infringement actions, all in its sole and absolute
discretion.
     4.3 Notice. Enzon will (i) promptly notify Micromet of any actions that may
arise pursuant to section 4.2 and (ii) upon reasonable request by Micromet,
provide Micromet a report on the status of its activities described in section
4.1.
5. Representation and Warranties
     5.1 Enzon. Enzon hereby represents and warrants to Micromet that: (i) it
has the right to grant the licenses granted by it pursuant to this Agreement;
and (ii) the licenses so granted do not conflict with or violate the terms of
any agreement, assignment, or encumbrance between Enzon and any person or
company.
     5.2 DISCLAIMER OF WARRANTY. EXCEPT FOR THE EXPRESS WARRANTIES SET FORTH IN
SECTIONS 5.1, ENZON AND MICROMET MAKE NO REPRESENTATIONS AND GRANT NO
WARRANTIES, EXPRESS OR IMPLIED, EITHER IN FACT OR BY OPERATION OF LAW, BY
STATUTE OR OTHERWISE, AND ENZON AND MICROMET EACH SPECIFICALLY DISCLAIMS ANY
OTHER WARRANTIES, WHETHER WRITTEN OR ORAL, OR EXPRESS OR IMPLIED, INCLUDING ANY
WARRANTY OF QUALITY, MERCHANTABILITY OR FITNESS FOR A PARTICULAR USE OR PURPOSE
OR ANY WARRANTY AS TO THE VALIDITY OF ANY PATENTS OR THE NON-INFRINGEMENT OF ANY
INTELLECTUAL PROPERTY RIGHTS OF THIRD PARTIES.
6. Confidentiality
     6.1 Definition. “Confidential Information” means any scientific and
manufacturing information and plans; marketing and business plans; and financial
and personnel matters relating to a Party or its present or future products,
sales, suppliers, customers, employees, investors or business disclosed by one
Party to the other pursuant to this Agreement.
6.2 Exclusions.
          6.2.1 Notwithstanding the foregoing, information of a Party will not
be deemed Confidential Information with respect to a receiving Party for
purposes of this Agreement if such information:
               (a) was already known to the receiving Party or its Affiliates,
other than under an obligation of confidentiality or non-use, at the time of
disclosure to the receiving Party;

8



--------------------------------------------------------------------------------



 



               (b) was generally available or known to parties reasonably
skilled in the field to which such information or know-how pertains, or was
otherwise part of the public domain, at the time of its disclosure to the
receiving Party;
               (c) became generally available or known to parties reasonably
skilled in the field to which such information or know-how pertains, or
otherwise became part of the public domain, after its disclosure to the
receiving Party through no fault of or breach of its obligations under this
section 6 by the receiving Party;
               (d) was disclosed to the receiving Party other than under an
obligation of confidentiality or non-use, by a Third Party who had no obligation
to the Party that Controls such information and know-how not to disclose such
information or know-how to others; or
               (e) was independently discovered or developed by the receiving
Party or its Affiliates, as evidenced by their written records, without the use
of, and by personnel who had no access to, Confidential Information belonging to
the Party that Controls such information and know-how.
          6.2.2 Specific aspects or details of Confidential Information will not
be deemed to be within the public domain or in the possession of a Party merely
because the Confidential Information is embraced by more general information in
the public domain or in the possession of such Party. Further, any combination
of Confidential Information will not be considered in the public domain or in
the possession of a Party merely because individual elements of such
Confidential Information are in the public domain or in the possession of such
Party unless the combination and its principles are in the public domain or in
the possession of such Party.
     6.3 Disclosure and Use Restriction. Except as expressly provided herein,
the Parties agree that, for the Term and for [***] thereafter, each Party and
its Affiliates and sublicensees will keep completely confidential and will not
publish or otherwise disclose and will not use for any purpose except for the
purposes contemplated by this Agreement any Confidential Information of the
other Party, its Affiliates or sublicensees.
     6.4 Authorized Disclosure. Each Party may disclose Confidential Information
of the other Party to the extent that such disclosure is:
          6.4.1 made in response to a valid order of a court of competent
jurisdiction or other governmental or regulatory body of competent jurisdiction;
provided, however, that such Party will first have given notice to such other
Party and given such other Party a reasonable opportunity to quash such order
and to obtain a protective order requiring that the Confidential Information and
documents that are the subject of such order be held in confidence by such court
or governmental or regulatory body or, if disclosed, be used only for the
purposes for which the order was issued; and provided, further, that if a
disclosure order is not quashed or a protective order is not obtained, the
Confidential Information disclosed in response to such court or governmental
order will be limited to that information which is legally required to be
disclosed in response to such court or governmental order;
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

9



--------------------------------------------------------------------------------



 



          6.4.2 otherwise required by law; provided, however, that the
disclosing Party will provide such other Party with notice of such disclosure in
advance thereof to the extent practicable;
          6.4.3 made by such Party to the regulatory authorities as required in
connection with any filing of BLAs, marketing approval applications, or similar
applications or requests for regulatory approvals; provided, however, that
reasonable measures will be taken to assure confidential treatment of such
information;
          6.4.4 made by such Party, in connection with the performance of this
Agreement, to Affiliates, permitted sublicensees, research parties, employees,
consultants, representatives or agents, each of whom prior to disclosure must be
bound by obligations of confidentiality and non-use at least equivalent in scope
to those set forth in this section 6; or
          6.4.5 made by such Party to existing or potential acquirers or merger
candidates; existing or potential pharmaceutical collaborators (to the extent
contemplated hereunder); investment bankers; existing or potential investors,
venture capital firms or other financial institutions or investors for purposes
of obtaining financing; or Affiliates, each of whom prior to disclosure must be
bound by obligations of confidentiality and non-use at least equivalent in scope
to those set forth in this section 6. Notwithstanding this section 6.4.5,
neither Party will disclose any item of the other Party’s Confidential
Information to any existing or potential acquirer or merger partner that is
substantially involved in the Exploitation of Single Chain Antibodies without
first providing such other Party with reasonable advance written notice of each
such disclosure.
     6.5 Use of Name. Neither Party will make public use of the other Party’s
name except (a) in connection with announcements and other permitted disclosures
relating to this Agreement and the activities contemplated hereby, (b) as
required by applicable law, and (c) otherwise as agreed in writing by such other
Party.
     6.6 Press Releases.
          6.6.1 The Parties will make a joint press release regarding the
execution of this Agreement, the final form of which will be subject to approval
of both Parties prior to its release to the public. For subsequent press
releases and other written public disclosures relating to this Agreement or the
Parties’ relationship hereunder (“Proposed Disclosures”), each Party will use
reasonable efforts to submit to the other Party a draft of such Proposed
Disclosures for review and comment by the other Party at least [***] prior to
the date on which such Party plans to release such Proposed Disclosure, and in
any event will submit such drafts at least [***] prior to the release of such
Proposed Disclosure, and will review and consider in good faith any comments
provided in response.
          6.6.2 If a Party is unable to comply with the foregoing [***] notice
requirement because of a legal obligation or stock exchange requirement to make
more rapid disclosure, such Party will not be in breach of this Agreement but
will in that case give telephone notice to a
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

10



--------------------------------------------------------------------------------



 



senior executive of the other Party and provide a draft disclosure with as much
notice as possible prior to the release of such Proposed Disclosure.
          6.6.3 A Party may publicly disclose without regard to the preceding
requirements of this section 6.6 information that was previously disclosed in a
Proposed Disclosure that was in compliance with such requirements.
          6.6.4 The requirements of this section 6.6 will not apply to public
disclosures, written or otherwise regarding a Party’s Pipeline Products that do
not specifically refer to this Agreement or the Parties’ relationship hereunder.
     6.7 Terms of Agreement to be Maintained in Confidence. Subject to the
provisions of this section 6, including the exception for any public disclosures
made in compliance with the terms of section 6.6, the Parties agree that the
terms of this Agreement are confidential and will not be disclosed by either
Party to any Third Party (except to a Party’s professional advisor) without
advance written permission of the other Party, provided that either Party may
make any filings of this Agreement required by law or regulation in any country
so long as such Party uses its reasonable efforts to obtain confidential
treatment for portions of this Agreement as available, consults with the other
Party, and permits the other Party to participate, to the extent practicable, in
seeking a protective order or other confidential treatment, and further provided
that either Party may disclose the terms of this Agreement to a Third Party (and
its professional advisors) when such disclosure is reasonably necessary in
connection with (i) the grant of a license or sublicense of the licensed Patents
to such Third Party, (ii) a merger, acquisition, placement, investment, or other
such transaction with such Third Party, or (iii) the sale of securities to or
other financing from such Third Party or a financing underwritten by such Third
Party, in which case disclosure may be made to any person or entity to whom such
Third Party sells such securities (and its professional advisers). Advance
written permission for disclosure will not be required when a Party is ordered
to disclose information concerning the Agreement by a competent tribunal or such
disclosures are required by law, regulation, or stock exchange rules, except
that such Party will make all reasonable efforts to limit any disclosure as may
be required in the course of legal proceedings by entry of an appropriate
protective and confidentiality order, and will provide the other Party with as
much advance notice of such circumstances as is practicable.
7. Term and Termination
     7.1 Term. The term of this Agreement (the “Term”) will commence as of the
Effective Date and will expire on a country-by-country basis upon the later of:
(i) expiration of the last-to-expire Valid Claim in the Enzon Licensed
Technology in such country, and (ii) expiration of the Royalty Term in such
country; provided, however, that if no first commercial sale has occurred as of
the date 15 years after the Effective Date, then this Agreement will expire
automatically upon such date.
7.2 Termination for Material Breach.
          7.2.1 Any material failure by a Party to comply with any of its
material obligations contained herein (“Default”) will entitle the Party not in
default to give to the Party

11



--------------------------------------------------------------------------------



 



in Default written notice specifying the nature of the Default, requiring the
defaulting Party to make good or otherwise cure such Default.
          7.2.2 If such Default is not cured within [***]s after the receipt of
notice pursuant to section 7.2.1 above (or, if such Default cannot be cured
within such [***] period, if the Party in Default does not commence actions to
cure such Default within such [***] period and thereafter diligently continue
such actions or if such Default is not otherwise cured within [***] after the
receipt of such notice, except in the case of a payment Default, as to which the
defaulting Party will have only a [***] cure period), the Party not in Default
will be entitled, on written notice to the other Party and without prejudice to
any of its other rights conferred on it by this Agreement to seek a
determination by a court of competent jurisdiction, in accordance with the
procedures set forth in section 10.4 hereof, that such Default constitutes a
material breach of this Agreement for which termination of this Agreement is
authorized by law (such determination a “Finding of Justifiable Termination”).
          7.2.3 Upon a Finding of Justifiable Termination, the Party not in
default will be entitled, in addition to any other remedies available to it by
law or in equity, to terminate this Agreement, unless the breaching Party has
cured such Default within [***] after delivery of the Finding of Justifiable
Termination.
     7.3 Consequences of Expiration and Termination.
          7.3.1 For Material Breach. Upon termination of this Agreement by Enzon
pursuant to section 7.2, all licenses granted by Enzon to Micromet under this
Agreement will terminate (except as provided in section 7.3.2).
          7.3.2 Survival of Certain Sublicenses. Sublicenses granted by Micromet
to a Third Party will survive termination of Micromet’s license under section
7.3.1 provided that (a) such Third Party is not the cause of the Default,
(b) such Third Party is not in breach of, and continues to fully perform all
obligations under, its sublicense agreement, and (c) Micromet causes such Third
Party to, and such Third Party does, pay directly to Enzon the amounts to which
Enzon is entitled under this Agreement with respect to such Third Party’s
Exploitation of Licensed Products.
          7.3.3 Obligations Continue. Expiration or termination of this
Agreement will not relieve the Parties of any obligation accruing prior to such
expiration or termination. The provisions of sections 2.1.2, 2.1.3, 3.2.4 to
3.2.7, 5.2, 6 (except 6.6), 7.3, 8, 9 and 10 will survive termination or
expiration of this Agreement.
          7.3.4 Know-How License. Upon expiration of this Agreement pursuant to
Section 7.1, Micromet will have a non-exclusive, worldwide, irrevocable,
perpetual, fully paid-up license, with the right to sublicense through multiple
tiers of sublicenses, under the Enzon GM-CSF Know-How to Exploit Licensed
Products.
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

12



--------------------------------------------------------------------------------



 



8. Indemnification and Insurance
     8.1 Indemnification of Enzon. Micromet will indemnify Enzon, its
Affiliates, and their respective directors, officers, employees and agents, and
defend and save each of them harmless, from and against any and all Losses by
Third Parties arising from or occurring as a result of or in connection with
Exploitation by Micromet of Licensed Products hereunder, including any claims of
Curis, Inc. for payment of license fees or royalties in connection with such
Exploitation.
     8.2 Indemnification Procedure.
          8.2.1 Notice of Claim. The indemnified Party will give the
indemnifying Party (the “Indemnifying Party”) prompt written notice (an
“Indemnification Claim Notice”) of any Losses or discovery of fact upon which
such Indemnified Party intends to base a request for indemnification under
section 8.1, but in no event will the Indemnifying Party be liable for any
Losses that result from any delay in providing such notice. Each Indemnification
Claim Notice must contain a description of the claim and the nature and amount
of such Loss (to the extent that the nature and amount of such Loss are known at
such time). The indemnified Party will furnish promptly to the Indemnifying
Party copies of all papers and official documents received in respect of any
Losses. All indemnification claims in respect of a Party, its Affiliates or
their respective directors, officers, employees and agents (collectively, the
“Indemnitees” and each an “Indemnitee”) will be made solely by such Party to
this Agreement (the “Indemnified Party”).
          8.2.2 Third Party Claims. The obligations of an Indemnifying Party
under this section 8 with respect to Losses arising from claims of any Third
Party that are subject to indemnification as provided for in section 8.1 (a
“Third Party Claim”) will be governed by and be contingent upon the following
additional terms and conditions:
               (a) Control of Defense.
                    (i) At its option, the Indemnifying Party may assume the
defense of any Third Party Claim by giving written notice to the Indemnified
Party within 30 days after the Indemnifying Party’s receipt of an
Indemnification Claim Notice.
                    (ii) Upon assuming the defense of a Third Party Claim, the
Indemnifying Party may appoint as lead counsel in the defense of the Third Party
Claim any legal counsel selected by the Indemnifying Party. In the event the
Indemnifying Party assumes the defense of a Third Party Claim, the Indemnified
Party will immediately deliver to the Indemnifying Party all original notices
and documents (including court papers) received by any Indemnitee in connection
with the Third Party Claim. Should the Indemnifying Party assume the defense of
a Third Party Claim, the Indemnifying Party will not be liable to the
Indemnified Party or any other Indemnitee for any legal expenses subsequently
incurred by such Indemnified Party or other Indemnitee in connection with the
analysis, defense or settlement of the Third Party Claim.
               (b) Right to Participate in Defense. Without limiting section
8.2.2(a), any Indemnitee will be entitled to participate in, but not control,
the defense of such Third Party Claim and to employ counsel of its choice for
such purpose; provided, however, that

13



--------------------------------------------------------------------------------



 



such employment will be at the Indemnitee’s own expense unless (i) the
employment thereof has been specifically authorized by the Indemnifying Party in
writing, or (ii) the Indemnifying Party has failed to assume the defense and
employ counsel in accordance with section 8.2.2(a) (in which case the
Indemnified Party will control the defense).
               (c) Settlement. With respect to any Losses relating solely to the
payment of money damages in connection with a Third Party Claim and that will
not result in the Indemnitee’s becoming subject to injunctive or other relief or
otherwise adversely affect the business of the Indemnitee in any manner, and as
to which the Indemnifying Party will have acknowledged in writing the obligation
to indemnify the Indemnitee hereunder, the Indemnifying Party will have the sole
right to consent to the entry of any judgment, enter into any settlement or
otherwise dispose of such Loss, on such terms as the Indemnifying Party, in its
sole discretion, will deem appropriate, and will transfer to the Indemnified
Party all amounts which said Indemnified Party will be liable to pay prior to
the time prior to the entry of judgment. With respect to all other Losses in
connection with Third Party Claims, where the Indemnifying Party has assumed the
defense of the Third Party Claim in accordance with section 8.2.2(a), the
Indemnifying Party will have authority to consent to the entry of any judgment,
enter into any settlement or otherwise dispose of such Loss provided it obtains
the prior written consent of the Indemnified Party (which consent will be at the
Indemnified Party’s sole and absolute discretion). The Indemnifying Party will
not be liable for any settlement or other disposition of a Loss by an Indemnitee
that is reached without the written consent of the Indemnifying Party.
Regardless of whether the Indemnifying Party chooses to defend or prosecute any
Third Party Claim, no Indemnitee will admit any liability with respect to, or
settle, compromise or discharge, any Third Party Claim without the prior written
consent of the Indemnifying Party.
               (d) Cooperation. Regardless of whether the Indemnifying Party
chooses to defend or prosecute any Third Party Claim, the Indemnified Party
will, and will cause each other Indemnitee to, cooperate in the defense or
prosecution thereof and will furnish such records, information and testimony,
provide such witnesses and attend such conferences, discovery proceedings,
hearings, trials and appeals as may be reasonably requested in connection
therewith. Such cooperation will include access during normal business hours
afforded to the Indemnifying Party to, and reasonable retention by the
Indemnified Party of, records and information that are reasonably relevant to
such Third Party Claim, and making Indemnitees and other employees and agents
available on a mutually convenient basis to provide additional information and
explanation of any material provided hereunder, and the Indemnifying Party will
reimburse the Indemnified Party for all its reasonable out-of-pocket expenses in
connection therewith.
     8.3 Expenses. Except as provided above, the reasonable and verifiable costs
and expenses, including fees and disbursements of counsel, incurred by the
Indemnified Party in connection with any claim will be reimbursed on a calendar
quarter basis by the Indemnifying Party, without prejudice to the Indemnifying
Party’s right to contest the Indemnified Party’s right to indemnification and
subject to refund in the event the Indemnifying Party is ultimately held not to
be obligated to indemnify the Indemnified Party.
     8.4 Insurance. Each Party will have and maintain such types and amounts of
liability insurance as is normal and customary in the industry generally for
parties similarly situated, and

14



--------------------------------------------------------------------------------



 



will upon request provide the other Party with a copy of its policies of
insurance in that regard, along with any amendments and revisions thereto.
9. Limitation of Liability
     IN NO EVENT WILL EITHER PARTY BE LIABLE FOR LOST PROFITS, LOSS OF DATA, OR
FOR ANY SPECIAL, INDIRECT, INCIDENTAL, CONSEQUENTIAL OR PUNITIVE DAMAGES,
HOWEVER CAUSED, ON ANY THEORY OF LIABILITY AND WHETHER OR NOT SUCH PARTY HAD OR
SHOULD HAVE HAD KNOWLEDGE, ACTUAL OR CONSTRUCTIVE, OF THE POSSIBILITY OF SUCH
DAMAGES, ARISING UNDER ANY CAUSE OF ACTION AND ARISING IN ANY WAY OUT OF THIS
AGREEMENT. THE FOREGOING LIMITATIONS WILL NOT APPLY TO AN AWARD OF ENHANCED
DAMAGES AVAILABLE UNDER THE PATENT LAWS FOR WILLFUL PATENT INFRINGEMENT AND WILL
NOT LIMIT EITHER PARTY’S INDEMNITY OBLIGATIONS TO THE OTHER PARTY UNDER THIS
AGREEMENT. The foregoing limitations on liability and exclusions of damages:
(a) are a fundamental element of the basis of the bargain between the Parties
and this Agreement would not be entered into without such limitations and
exclusions; and (b) shall apply notwithstanding any failure of essential purpose
of any limited remedy herein.
10. Miscellaneous
     10.1 Rights in Bankruptcy. All rights and licenses granted under or
pursuant to this Agreement by Enzon are, and will otherwise be deemed to be, for
purposes of Section 365(n) of the United States Bankruptcy Code, licenses of
rights to “intellectual property” as defined under Section 101 of the United
States Bankruptcy Code. The Parties agree that Micromet, as licensee of such
rights under this Agreement, will retain and may fully exercise all of their
rights and elections under the United States Bankruptcy Code. The Parties
further agree that, in the event of the commencement of a bankruptcy proceeding
by or against Enzon under the United States Bankruptcy Code, Micromet will be
entitled to a complete duplicate of (or complete access to, as appropriate) any
such intellectual property and all embodiments of such intellectual property,
which, if not already in Micromet’s possession, will be promptly delivered to it
(a) upon any such commencement of a bankruptcy proceeding upon Micromet’s
written request therefore, unless Enzon continues to perform all of its
obligations under this Agreement or (b) if not delivered under clause (a) above,
following the rejection of this Agreement by or on behalf of Enzon upon written
request therefore by Micromet.
     10.2 Assignment. Without the prior written consent of the other Party
hereto (which such consent may be granted, withheld or conditioned at the other
Party’s sole and absolute discretion), neither Party will sell, transfer,
assign, delegate, pledge or otherwise dispose of, whether voluntarily,
involuntarily, by operation of law or otherwise, this Agreement or any of its
rights or duties hereunder; provided, however, that either Party hereto may
assign or transfer this Agreement or any of its rights or obligations hereunder
without the consent of the other Party (a) to any Affiliate of such Party; or
(b) to any Third Party with which it merges or consolidates, or to which it
transfers all or substantially all of its assets to which this Agreement
relates. The assigning Party (except if it is not the surviving entity) will
remain jointly and severally liable with the relevant Affiliate or Third Party
assignee under this Agreement, and the relevant

15



--------------------------------------------------------------------------------



 



Affiliate assignee, Third Party assignee or surviving entity will assume in
writing all of the assigning Party’s obligations under this Agreement. Any
purported assignment or transfer in violation of this section will be void ab
initio and of no force or effect.
     10.3 Severability. If any provision of this Agreement is held to be
illegal, invalid or unenforceable under any present or future law, and if the
rights or obligations of either Party under this Agreement will not be
materially and adversely affected thereby, (a) such provision will be fully
severable, (b) this Agreement will be construed and enforced as if such illegal,
invalid or unenforceable provision had never comprised a part hereof, (c) the
remaining provisions of this Agreement will remain in full force and effect and
will not be affected by the illegal, invalid or unenforceable provision or by
its severance herefrom, and (d) in lieu of such illegal, invalid or
unenforceable provision, there will be added automatically as a part of this
Agreement a legal, valid and enforceable provision as similar in terms to such
illegal, invalid or unenforceable provision as may be possible and reasonably
acceptable to the Parties herein. To the fullest extent permitted by applicable
law, each Party hereby waives any provision of law that would render any
provision prohibited or unenforceable in any respect.
10.4 Governing Law; Dispute Resolution.
          10.4.1 This Agreement, its interpretation and construction, and any
controversy, claim or dispute between the Parties related to or arising out of
this Agreement (each a “Dispute”), including any Dispute relating to the
Parties’ relationship created hereby, the negotiations for and entry into this
Agreement, its conclusion, binding effect, amendment, coverage, or termination,
or the performance or alleged non-performance of a Party of its obligations
under this Agreement will be governed by the laws of the State of New York
applicable to contracts made and wholly performed within such jurisdiction by
residents of such jurisdiction and without reference to its choice of law
principles.
          10.4.2 The Parties will try to settle any Dispute amicably between
themselves. In the event of a Dispute, a Party may notify the other Party in
writing of such Dispute. If the Parties are unable to resolve the Dispute within
[***] of receipt of the written notice by the other Party, such dispute will be
referred to the [***] who will use their good faith efforts to resolve the
Dispute within [***] after it was referred to the [***].
          10.4.3 If a Dispute is not resolved [***] pursuant to section 10.4.2,
either Party may bring an action in the federal courts or State courts located
in New York County, State of New York, which will have exclusive jurisdiction
(without prejudice to the right to seek removal to federal courts) over any such
Disputes. The Parties submit to the personal jurisdiction of such courts for any
such action, agree that such courts provide a convenient forum for any such
action, and waive any objections or challenges to venue.
     10.5 Notices. All notices or other communications that are required or
permitted hereunder will be in writing and delivered personally, sent by
facsimile (and promptly confirmed
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

16



--------------------------------------------------------------------------------



 



by personal delivery or overnight courier as provided herein), or sent by
internationally-recognized overnight courier addressed as follows:
     If to Enzon, to:
Enzon Pharmaceuticals, Inc.
685 Route 202/206
Bridgewater, New Jersey 08807
USA
Attention: Chief Executive Officer
Facsimile: (908) 575-1843
with a copy to:
Enzon Pharmaceuticals, Inc.
685 Route 202/206
Bridgewater, NJ 08807
Attention: General Counsel
Facsimile: (908) 541-8828
     If to Micromet, to:
Micromet AG
Staffelseestrasse 2
81477 Munich
Germany
Attention: Chief Executive Officer
Facsimile: ++49 89 895 277 285
with a copy to:
Cooley Godward LLP
One Freedom Square
Reston Town Center
11951 Freedom Drive
Reston, Virginia 20190-5656
Attention: Matthias Alder, Esq.
Facsimile: (703) 456-8100
or to such other address as the Party to whom notice is to be given may have
furnished to the other Party in writing in accordance herewith. Any such
communication will be deemed to have been given (i) when delivered, if
personally delivered or sent by facsimile on a business day, and (ii) on the
second business day after dispatch, if sent by internationally-recognized
overnight courier. It is understood and agreed that this section 10.5 is not
intended to govern the day-to-day business communications necessary between the
Parties in performing their duties, in due course, under the terms of this
Agreement.

17



--------------------------------------------------------------------------------



 



     10.6 Entire Agreement; Modifications. This Agreement sets forth and
constitutes the entire agreement and understanding between the Parties with
respect to the subject matter hereof and all prior agreements, understanding,
promises and representations, whether written or oral, with respect thereto are
superseded hereby. Each Party confirms that it is not relying on any
representations or warranties of the other Party except as specifically set
forth herein. No amendment or modification of this Agreement will be binding
upon the Parties unless made in writing and duly executed by authorized
representatives of both Parties.
     10.7 Relationship of the Parties. It is expressly agreed that the Parties’
relationship under this Agreement is strictly one of licensor-licensee and that
this Agreement does not create or constitute a partnership, joint venture, or
agency. Neither Party will have the authority to make any statements,
representations or commitments of any kind, or to take any action, which will be
binding (or purport to be binding) on the other. All persons employed by a Party
will be employees of such Party and not of the other Party and all costs and
obligations incurred by reason of any such employment will be for the account
and expense of such Party.
     10.8 Waiver. Any term or condition of this Agreement may be waived at any
time by the Party that is entitled to the benefit thereof, but no such waiver
will be effective unless set forth in a written instrument duly executed by or
on behalf of the Party waiving such term or condition. The waiver by either
Party hereto of any right hereunder or of claims based on the failure to perform
or a breach by the other Party will not be deemed a waiver of any other right
hereunder or of any other breach or failure by said other Party whether of a
similar nature or otherwise.
     10.9 Counterparts. This Agreement may be executed in 2 or more
counterparts, each of which will be deemed an original, but all of which
together will constitute one and the same instrument.
     10.10 No Benefit to Third Parties. The representations, warranties,
covenants and agreements set forth in this Agreement are for the sole benefit of
the Parties hereto and their successors and permitted assigns, and they will not
be construed as conferring any rights on any other parties.
     10.11 Further Assurance. Each Party will duly execute and deliver, or cause
to be duly executed and delivered, such further instruments and do and cause to
be done such further acts and things, including the filing of such assignments,
agreements, documents and instruments, as may be necessary or as the other Party
may reasonably request in connection with this Agreement or to carry out more
effectively the provisions and purposes, or to better assure and confirm unto
such other Party its rights and remedies under this Agreement.
     10.12 English Language. This Agreement has been written and executed in the
English language. Any translation into any other language will not be an
official version thereof, and in the event of any conflict in interpretation
between the English version and such translation, the English version will
control.
     10.13 Construction. Except where the context otherwise requires, wherever
used, the singular will include the plural, the plural the singular, the use of
any gender will be applicable to

18



--------------------------------------------------------------------------------



 



all genders and the word “or” is used in the inclusive sense (and/or). The
captions of this Agreement are for convenience of reference only and in no way
define, describe, extend or limit the scope or intent of this Agreement or the
intent of any provision contained in this Agreement. The term “including” as
used herein means including, without limiting the generality of any description
preceding such term. The language of this Agreement will be deemed to be the
language mutually chosen by the Parties and no rule of strict construction will
be applied against either Party hereto.
     10.14 No Stacking of Payments. If a Party has an obligation to make any
royalty payments under this Agreement with respect to a Licensed Product, then
the amount of such payments made will be creditable against any milestone,
royalty or profit-sharing payments with respect to the same product under any
other agreement between the Parties.
[Remainder of Page Intentionally Left Blank]

19



--------------------------------------------------------------------------------



 



     In Witness Whereof, the Parties have caused this Agreement to be executed
by their respective authorized representatives as of the date first written
above.

     
Micromet AG
  Enzon Pharmaceuticals, Inc.
 
   
By: /s/ Christian Itin
  By: /s/ Jeffrey H. Buchalter
 
 
 
 
Name: Christian Itin
  Name: Jeffrey H. Buchalter
Title: CEO
  Title: Chairman, President & CEO
 
   
By: /s/ Gregor K. Mirow
   
Name: Gregor K. Mirow
   
Title: CFO/COO
   

[Signature Page to the GM-CSF License Agreement]

 



--------------------------------------------------------------------------------



 



APPENDIX A
Enzon Licensed Patents

                          Application   Application               Patent   Date
of Number   Filing Date   Country   Title of Application   Status   Number  
Grant
[***]
  [***]   [***]   [***]   [***]   [***]   [***]
[***]
  [***]   [***]   [***]   [***]   [***]   [***]
[***]
  [***]   [***]   [***]   [***]   [***]   [***]
[***]
  [***]   [***]   [***]   [***]   [***]   [***]
[***]
  [***]   [***]   [***]   [***]   [***]   [***]
[***]
  [***]   [***]   [***]   [***]   [***]   [***]
[***]
  [***]   [***]   [***]   [***]   [***]   [***]
[***]
  [***]   [***]   [***]   [***]   [***]   [***]
[***]
  [***]   [***]   [***]   [***]   [***]   [***]
[***]
  [***]   [***]   [***]   [***]   [***]   [***]
[***]
  [***]   [***]   [***]   [***]   [***]   [***]
[***]
  [***]   [***]   [***]   [***]   [***]   [***]
[***]
  [***]   [***]   [***]   [***]   [***]   [***]
[***]
  [***]   [***]   [***]   [***]   [***]   [***]
[***]
  [***]   [***]   [***]   [***]   [***]   [***]
[***]
  [***]   [***]   [***]   [***]   [***]   [***]
[***]
  [***]   [***]   [***]   [***]   [***]   [***]
[***]
  [***]   [***]   [***]   [***]   [***]   [***]
[***]
  [***]   [***]   [***]   [***]   [***]   [***]
[***]
  [***]   [***]   [***]   [***]   [***]   [***]
[***]
  [***]   [***]   [***]   [***]   [***]   [***]
[***]
  [***]   [***]   [***]   [***]   [***]   [***]
[***]
  [***]   [***]   [***]   [***]   [***]   [***]
[***]
  [***]   [***]   [***]   [***]   [***]   [***]
[***]
  [***]   [***]   [***]   [***]   [***]   [***]
[***]
  [***]   [***]   [***]   [***]   [***]   [***]
 
                       
[***]
  [***]   [***]   [***]   [***]   [***]   [***]
[***]
  [***]   [***]   [***]   [***]        
[***]
  [***]   [***]   [***]   [***]   [***]   [***]
 
                       
[***]
  [***]   [***]   [***]   [***]   [***]   [***]

 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

2.



--------------------------------------------------------------------------------



 



                          Application   Application               Patent   Date
of Number   Filing Date   Country   Title of Application   Status   Number  
Grant
[***]
  [***]   [***]   [***]   [***]   [***]   [***]
[***]
  [***]   [***]   [***]   [***]   [***]   [***]
[***]
  [***]   [***]   [***]   [***]   [***]   [***]
[***]
  [***]   [***]   [***]   [***]   [***]   [***]
[***]
  [***]   [***]   [***]   [***]   [***]   [***]
[***]
  [***]   [***]   [***]   [***]   [***]   [***]
[***]
  [***]   [***]   [***]   [***]   [***]   [***]
[***]
  [***]   [***]   [***]   [***]   [***]   [***]
[***]
  [***]   [***]   [***]   [***]   [***]   [***]
[***]
  [***]   [***]   [***]   [***]   [***]   [***]
[***]
  [***]   [***]   [***]   [***]   [***]   [***]
[***]
  [***]   [***]   [***]   [***]   [***]   [***]
[***]
  [***]   [***]   [***]   [***]   [***]   [***]
[***]
  [***]   [***]   [***]   [***]   [***]   [***]
[***]
  [***]   [***]   [***]   [***]   [***]   [***]
[***]
  [***]   [***]   [***]   [***]   [***]   [***]
[***]
  [***]   [***]   [***]   [***]   [***]   [***]
[***]
  [***]   [***]   [***]   [***]   [***]   [***]
[***]
  [***]   [***]   [***]   [***]        
[***]
  [***]   [***]   [***]   [***]   [***]   [***]
 
                       
[***]
  [***]   [***]   [***]   [***]        
 
                       
[***]
  [***]   [***]   [***]   [***]        
 
                       
[***]
  [***]   [***]   [***]   [***]        
 
                       

[***]
   

 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

3.



--------------------------------------------------------------------------------



 



APPENDIX B
Field Limitations
The licenses granted under this Agreement will not include the right to exploit
the following products:
[***]
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

 



--------------------------------------------------------------------------------



 



APPENDIX C
Net Sales and Other Financial Definitions
“Net Sales” means the aggregate amount of gross revenues invoiced by Micromet,
and its Affiliates and its sublicensees from or on account of the sale of
product to unaffiliated third parties, less deductions allowed to customers by
Micromet, its Affiliates or sublicensees as the case may be, to sell such
product using generally accepted accounting principles and reasonable practices
with respect to sales of all Micromet’s products, consistently applied, for the
following: (a) trade, cash and quantity discounts or rebates; (b) chargebacks
paid to distributors and customers; (c) credits or allowances, if any, actually
granted on account of price adjustments, recalls, rejection or return of
product; (d) payments or rebates paid in respect of any state or federal
Medicare, Medicaid or similar programs of the United States or other governments
in connection with sales of product to any regulatory authority, governmental
agency or any third party funded or reimbursed by Medicare, Medicaid or similar
programs of the United States or other governments; (e) excise taxes, sales
taxes, value added taxes, consumption taxes, customs and other duties or other
taxes or other governmental charges imposed upon and paid or allowed with
respect to the production, importation, use or sale of the product (excluding
income or franchise taxes of any kind); (f) separately itemized, insurance,
freight or other transportation costs and distribution fees paid to a sole
source distributor for product (such fees not to exceed [***] of the average
sales price) incurred in shipping product to such third parties; and (g) any
write-offs for bad debt (collectively, the “Permitted Deductions”). No deduction
will be made for any item of cost incurred by Micromet, its Affiliates or
sublicensees in preparing, shipping or selling product except as permitted
pursuant to the foregoing clauses (a) through (g) inclusive. Net Sales will not
include any transfer between any of Micromet and any of its Affiliates or
sublicensees for resale, but Net Sales will include the subsequent final sales
to unaffiliated third parties by such Affiliates or sublicensees. Fair Market
Value will be assigned to any and all non-cash consideration such as but not
limited to any credit, barter, benefit, advantage or concession received by
Micromet or its Affiliates or sublicensees in payment for sale of product. As
used in this definition, a “sale” has occurred when Micromet, an Affiliate or
sublicensee recognizes revenue for such sale according to U.S. GAAP (or such
other accounting principles as may be applicable to Micromet, such Affiliate or
sublicensee). Notwithstanding anything herein to the contrary, the following
will not be considered a sale of product under this Agreement: (i) the transfer
of a product to a third party without consideration in connection with the
development or testing of a product; or (ii) the transfer of a product to a
third party without consideration in connection with the marketing or promotion
of the product (e.g., pharmaceutical samples). Notwithstanding the foregoing, in
calculating Net Sales, no deductions from gross revenues that are not permitted
by U.S. GAAP (or such other accounting principles as may be applicable to the
Party, Affiliate or sublicensee) to be deducted for the purposes of such
calculation will be deducted.
“Fair Market Value” means the price at which the property would change hands
between a willing buyer and a willing seller, neither being under any compulsion
to buy or to sell and both having reasonable knowledge of relevant facts. For
stock that can be bought or sold on an
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

 



--------------------------------------------------------------------------------



 



established securities market, or through some other system that acts as the
equivalent of a securities market, the Fair Market Value is the average of the
high and low selling prices on the date on which a Party receives or transfers
such stock. For not publicly traded stock, the Fair Market Value is the value of
the stock in the last arm’s length sale to an independent, unrelated Third Party
occurring in the 6 months preceding that date, or if no such sale has occurred,
the value as determined by the board of directors of the receiving or
transferring Party. If the other Party disagrees with the determination by the
board of directors, such Party will have the right to dispute such determination
and resolve such dispute in accordance with the dispute resolution procedures
set forth in the Agreement.
2.

 